     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 1 of 43



 1                                                        THE HONORABLE RICHARD A. JONES
                                                      THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE
11 C.O., a minor, by and through her guardian           Case No.: 2:19-cv-910
   Alison O’Neil, individually and on behalf of all
12
   others similarly situated,
13              Plaintiffs,                             SECOND AMENDED CLASS
                                                        ACTION COMPLAINT AND
14 vs.                                                  DEMAND FOR JURY TRIAL
15 AMAZON.COM, INC., a Delaware corporation,
   and A2Z DEVELOPMENT CENTER, INC., a
16 Delaware corporation,

17                 Defendants.
18

19           Millions of Americans use Amazon’s smart-speaker technology (“Alexa”) in their homes.
20 People speak to Alexa-enabled devices such as the Echo or Echo Dot about everything from the

21 mundane (“Alexa, what’s the weather?”) to the deeply personal (“Alexa, what are the symptoms

22 of depression?”).

23           Most people believe that when they speak to an Alexa-enabled device, it converts their
24 voice into a set of digital computer instructions. They expect that this digital query is sent over the

25 internet for processing, that a digital response is returned, and that the device then converts the

26 response into Alexa’s voice. They do not expect that Alexa is creating and storing a permanent

27 recording of their voice. This expectation is reasonable; it would be easy for Alexa to work this

28 way, as numerous other voice-recognition technologies do.
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                              -1-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 2 of 43



 1           But Alexa does something else. After Alexa processes a user’s commands, Amazon saves

 2 a permanent recording of the user’s voice to its own servers. It then analyzes and uses these voice

 3 recordings for its own commercial benefit. These uses include allowing workers around the world

 4 to listen to the voice recordings and creating voiceprints of users, which can be used to identify

 5 them when they speak to other devices in other locations. Amazon has thus built a massive

 6 database of billions of voice recordings containing the private details of millions of Americans.

 7           Amazon purports to obtain consent to record individuals who set up an Alexa-enabled

 8 device. But there is a large group of individuals who do not consent to be recorded when using an

 9 Alexa-enabled device and who use Alexa without any understanding or warning that Amazon is

10 recording and voiceprinting them: children.

11           Alexa routinely records and voiceprints millions of children without their consent or the

12 consent of their parents. This practice violates the laws of California, Florida, Illinois, Maryland,

13 Massachusetts, Michigan, New Hampshire, Pennsylvania, and Washington, which prohibit the

14 recording of oral communications without the consent of all parties to the communication. These

15 laws recognize the unique privacy interest implicated by the recording of someone’s voice. That

16 privacy interest is all the more powerful in light of modern voiceprinting technology and the

17 potentially invasive uses of big data by a company the size of Amazon. It takes no great leap of

18 imagination to be concerned that Amazon is developing voiceprints for millions of children that

19 could allow the company (and potentially governments) to track a child’s use of Alexa-enabled

20 devices in multiple locations and match those uses with a vast level of detail about the child’s life,

21 ranging from private questions they have asked Alexa to the products they have used in their

22 home.

23           Plaintiffs, minors when they were recorded by Alexa Devices, bring this Class Action

24 Complaint against Defendants Amazon.com, Inc., and a2z Development Center, Inc. d/b/a

25 Amazon Lab126 (collectively “Amazon” or “Defendants”) to obtain redress for all California,

26 Florida, Illinois, Massachusetts, Maryland, Michigan, New Hampshire, Pennsylvania, and

27 Washington citizens who have used Alexa in their homes as minors and have therefore been

28 recorded by Amazon, without consent. Plaintiffs allege as follows as to themselves, upon personal
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                             -2-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 3 of 43



 1 knowledge of their own acts and experiences, and as to all other matters, upon information and

 2 belief, including investigation conducted by their attorneys:

 3                                                 PARTIES
 4           1.      Plaintiff R.A., and his parent and guardian Steve Altes, are natural persons and

 5 citizens of the State of California.

 6           2.      Plaintiffs W.B., A.L., and K.S., and their parent and guardian Mistie Burris, are

 7 natural persons and citizens of the State of Florida.

 8           3.      Plaintiff Amberlyn Satterlee is a natural person and citizen of the State of Florida.

 9           4.      Plaintiffs Wy.R. and K.R., and their parent and guardian Joseph Riley, are natural

10 persons and citizens of the State of Florida.

11           5.      Plaintiff C.L., and her parent and guardian Melissa Lock, are natural persons and

12 citizens of the State of Illinois.

13           6.      Plaintiff C.O., and her parent and guardian Alison O’Neil, are natural persons and

14 citizens of the Commonwealth of Massachusetts.

15           7.      Plaintiffs W.R. and L.R., and their parent and guardian William Rowe, are natural

16 persons and citizens of the Commonwealth of Massachusetts.

17           8.      Plaintiffs J.B. and L.B., and their parent and guardian Doug Boswell, are natural

18 persons and citizens of the State of Maryland.

19           9.      Plaintiff E.J., and her parent and guardian Corey Woodhouse, are natural persons

20 and citizens of the State of Michigan.

21           10.     Plaintiff Z.S., and his parent and guardian Stephanie Starling, are natural persons

22 and citizens of the State of Michigan.

23           11.     Plaintiffs E.B., S.B., and O.B, and their parent and guardian Maria Prunier-Brown,

24 are natural persons and citizens of the State of New Hampshire.

25           12.     Plaintiff R.B., and her parent and guardian Angela Brine, are natural persons and

26 citizens of the Commonwealth of Pennsylvania.

27           13.     Plaintiff N.S., and his parent and guardian Erin Shunn, are natural person and

28 citizens of the State of Washington.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                               -3-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 4 of 43



 1           14.     Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters and

 2 principal place of business at 410 Terry Avenue North, Seattle, Washington.

 3           15.     Defendant a2z Development Center, Inc., d/b/a Amazon Lab126, is a Delaware

 4 corporation with its headquarters and principal place of business located at 1120 Enterprise Way,

 5 Sunnyvale, California. Amazon Lab126 employs thousands of individuals, many of whom work

 6 on Alexa-enabled devices and software at its Sunnyvale headquarters, and is a subsidiary of

 7 Amazon.com, Inc.

 8                                    JURISDICTION AND VENUE
 9           16.     This Court has subject-matter jurisdiction over this dispute under 28 U.S.C.

10 § 1332(d) because the amount in controversy exceeds $5,000,000, exclusive of interest and costs,

11 and because at least one member of each class is a citizen of a different state than at least one

12 Defendant.

13           17.     This Court has personal jurisdiction over Defendants because a substantial part of

14 the, harm, events, and conduct giving rise to Plaintiffs’ claims occurred in Washington, and

15 Defendant Amazon.com, Inc. is headquartered in Washington.

16           18.     Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant

17 Amazon.com, Inc. is headquartered in this District, and because a substantial part of the events

18 and conduct giving rise to Plaintiffs’ claims took place in this District.

19                                      FACTUAL BACKGROUND

20                                      Amazon and the Alexa Device

21           19.     After starting as an online book retailer, Amazon has grown into a dominant force

22 in the retail, internet, and technology sectors. Amazon operates the world’s leading e-commerce

23 platform, with net sales of $232 billion in 2018.1 Amazon is the world’s largest provider of cloud-

24 computing services. According to some reports, 42% of the internet is powered by Amazon Web

25

26
     1
27  Form 10-K, Amazon.com, Inc.,
   https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-
28 20181231x10k.htm.
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                              -4-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 5 of 43



 1 Services, which is more than double Microsoft, Google, and IBM combined.2 And Amazon also

 2 develops technology products including Alexa, the world’s leading voice-responsive personal-

 3 assistant technology.

 4           20.     Amazon Lab126, headquartered in Sunnyvale, California, began engineering the

 5 Echo “smart speaker” in 2010, eventually leading to Amazon.com, Inc. launching the product and

 6 the Alexa voice assistant (also developed by Amazon Lab126) on November 6, 2014, with sales

 7 commencing shortly thereafter. Since then, Amazon has launched various additional Echo

 8 products, including the Echo Dot, Echo Plus, Echo Sub, Echo Show, and Echo Input. Each Echo

 9 device contains a speaker, microphones, a small computer, internet connectivity, and the Alexa

10 program.

11           21.     Amazon subsequently added the Alexa program to other Amazon products such as

12 the Amazon Fire TV digital media player. Amazon also allows manufacturers of devices as varied

13 as electrical outlets, lightbulbs, thermostats, and security cameras to offer Alexa integration,

14 allowing users to control those third-party devices through Alexa. And Amazon also now allows

15 manufacturers to offer devices with Alexa “built-in,” essentially allowing other speakers and

16 devices to offer much of the functionality of an Echo or Echo Dot3 (collectively, all devices

17 featuring Alexa integration or functionality are referred to herein as “Alexa Devices”).4

18

19

20   2
     Matt Ward, Amazon: The Company Consuming Consumers, thinkgrowth.org (Jan. 29, 2018),
   https://thinkgrowth.org/the-big-4-part-one-amazon-the-company-that-consumes-the-world-
21
   fb4679f10708 (last visited Dec. 6, 2019).
22 3 Alistair Charleton, Which Cars Have Amazon Alexa Integration?, Gearbrain (April 29, 2019),
   https://www.gearbrain.com/which-cars-have-amazon-alexa-2525958778.html (last visited Dec. 6,
23
   2019); James Stables, The Best Amazon Alexa Built-In Speakers, The Ambient (Apr. 8, 2019),
24 https://www.the-ambient.com/guides/best-alexa-built-in-speakers-1196 (last visited Dec. 6, 2019);
   Dana Kerr and Ben Rubin, Alexa is Coming to Sony Smart TVs, CNET (Sept. 20, 2018, 11:27 a.m.
25 EST), https://www.cnet.com/news/alexa-is-coming-to-tvs-well-at-least-sony-smart-tvs/ (last
   visited Dec. 6, 2019); Jonathan Vanian, Amazon Alexa is Now Available on HP, Acer, and Asus
26 Computers, Fortune (Jan. 8, 2018), http://fortune.com/2018/01/08/amazon-alexa-hp-acer-asus/
   (last visited Dec. 6, 2019).
27
   4
     For purposes of this Second Amended Complaint, the term “Alexa Devices” specifically
28 excludes the Amazon Echo Dot Kids Edition.
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                             -5-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 6 of 43



 1           22.     As of October 2018, Amazon had sold approximately 47 million Echo devices.5 In

 2 January 2019, Amazon reported that over 100 million total devices had been sold with Alexa pre-

 3 installed.6

 4           23.     In the years since the Echo launched, Amazon Lab126 has continued to develop

 5 Alexa software updates, and has played an integral role in the development of new Alexa

 6 Devices.7

 7           24.     Alexa is a natural-language processing system. Alexa “listens” to people’s verbal

 8 communications and responds to those communications in a simulated human voice. People most

 9 frequently interact with Alexa in their homes.

10           25.     Using Alexa on an Alexa Device, whether an Amazon device such as an Echo, or a

11 third-party device like a Sonos One speaker, is relatively simple. Once an individual has an Alexa

12 Device, the person needs two more things to activate it: a WiFi Internet connection, and the Alexa

13 mobile application (the “Alexa App”) installed on his or her smartphone or tablet.

14           26.     To use the Alexa App, the individual must have an account with Amazon. The

15 individual must then follow the set-up process on the Alexa Device, which eventually includes

16 pairing the Alexa Device with the Alexa App. For third-party Alexa Devices, the device itself will

17 function even without being paired to the Alexa App, but the Alexa functionality will be disabled.

18           27.     Once the individual has paired the Alexa Device to the Alexa App, the Alexa

19 Device is ready for use by anyone, including people who have not set up the Alexa App or

20 consented to being recorded.

21

22

23   5
    Brian Dumaine, It Might Get Loud: Inside Silicon Valley’s Battle to Own Voice Tech, Fortune
   (Oct. 24, 2018), http://fortune.com/longform/amazon-google-apple-voice-recognition/ (last visited
24 Dec. 6, 2019).
     6
25   Lucase Matney, More Than 100 Million Alexa Devices Have Been Sold, Tech Crunch (Jan. 4,
   2019) https://techcrunch.com/2019/01/04/more-than-100-million-alexa-devices-have-been-sold/
26 (last visited Dec. 6, 2019).
     7
27    Ry Crist, Behind the scenes at Alexa’s laboratory, CNet (Apr. 23, 2018),
   https://www.cnet.com/news/behind-the-scenes-at-amazon-alexa-laboratory-lab126/ (last visited
28 Dec. 6, 2019).
                                                                 QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                     600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                     SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                             -6-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 7 of 43



 1           28.     Alexa Devices are designed to record and respond to communications immediately

 2 after an individual says a wake word (typically “Alexa” or “Echo”).8 Alexa Devices accomplish

 3 this by storing a second or two of audio in short-term, random-access memory (RAM), analyzing

 4 that temporary audio recording for the presence of a wake word, and then overwriting it if the

 5 wake word is not recognized.9

 6           29.     If the wake word is recognized, the Alexa Device records the ensuing

 7 communication and—unlike some other smart devices—transmits the recording to Amazon’s

 8 servers for interpretation and processing before receiving the relevant data back in response.

 9           30.     Once Alexa has responded to a recording sent by an Alexa Device, Amazon

10 indefinitely stores a copy of that recording on its own servers for later analysis and commercial

11 use, including refinement of the Alexa system, development of new technologies and services, and

12 targeted advertising and recommendations.

13           31.     Amazon uses machine learning to leverage the massive amount of data collected by

14 Alexa Devices—including these permanent voice recordings—to constantly refine the natural

15 language understanding underlying Alexa’s functionality. Recordings are also individually

16 reviewed by Amazon employees and part-time contractors in locations as far flung as Costa Rica,

17 India, and Romania.10

18           32.     However, Amazon need not permanently store the audio recordings in order for
19 Alexa Devices to function. Although it would not be as cost-effective or commercially

20 advantageous to Amazon, Alexa Devices could process audio interactions locally on the device

21 and send only a digital query, rather than a voice recording, to Amazon’s servers. Indeed,

22 Amazon developed a “Local Voice Control” feature for Alexa Devices that allows individuals “to

23

24   8
     Matt Day, Giles Turner, and Natalia Drozdiak, Amazon Workers Are Listening to What You Tell
   Alexa,       Bloomberg          (Apr.        10,       2019,       5:34        p.m.         CDT),
25
   https://www.bloomberg.com/news/articles/2019-04-10/is-anyone-listening-to-you-on-alexa-a-
26 global-team-reviews-audio (last visited Dec. 6, 2019).
   9
     Recent news reports, however, have revealed that Alexa devices regularly “inadvertently” record
27
   conversations without prompting by a wake word. See id.
28 10 Id.
                                                                 QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                     600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                     SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                             -7-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 8 of 43



 1 fulfill a limited set of requests on select [Alexa] devices when the device is not connected to the

 2 internet, such as requests to control supported lights, plugs, and switches.”11

 3           33.     Amazon could also upload audio recordings to short-term memory in the cloud and

 4 immediately overwrite those recordings after processing, much like Alexa constantly overwrites

 5 the audio it captures prior to a user saying a wake word. If Amazon did that, it would never

 6 possess a permanent recording of any user’s communications.

 7           34.     Many similar “smart speaker” devices are less intrusive than Amazon’s Alexa

 8 Devices. Apple’s natural-language processing system, “Siri,” records communications in a similar

 9 manner to Alexa, and sends those recordings to Apple’s servers.12 However, Apple stores those

10 recordings in an identifiable form for only a short period of time, and then deletes the recordings

11 entirely.13 Likewise, Mercedes has developed voice recognition technology that allows drivers to

12 ask their car for directions, and that offers substantial functionality even when the vehicle lacks an

13 Internet connection (and, therefore, the vehicle cannot transmit a recording).14

14           35.     Amazon has strong commercial incentives to collect as many Alexa recordings as
15 possible. From the outset, Amazon has been a company built on the relentless acquisition of

16 consumer behavioral data, whether through its ubiquitous AWS offerings, its ever-expanding

17 online storefront, its entertainment platforms, and now the Alexa Devices it uses as its ears in

18 every home.

19           36.     The collection of Alexa Device recordings is a natural extension of Amazon’s

20 modus operandi: collect as much consumer data as possible through any means possible,

21
   11
      Alexa and Alexa Device FAQs, Amazon,
22 https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230 (last visited Dec. 6,

23 2019).
   12
      Lisa Eadicicco, Amazon Workers Reportedly Listen to What You Tell Alexa – Here’s How Apple
24 and Google Handle What You Say to Their Voice Assistants, Business Insider (Apr. 15, 2019,

25 10:39 a.m. EST), https://www.businessinsider.com/how-amazon-apple-google-handle-alexa-siri-
   voice-data-2019-4 (last visited Dec. 6, 2019).
26 13 Id.
     14
27   Matt Robinson, In-Car Voice Control Still Isn’t Perfect, But I’m Warming To It, Car Throttle
   (March 2019), https://www.carthrottle.com/post/in-car-voice-control-still-isnt-perfect-but-im-
28 warming-to-it/ (last visited Dec. 6, 2019).
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                             -8-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 9 of 43



 1 streamline the process so that consumers cannot or will not stop the collection, and use Amazon’s

 2 massive size to leverage that data more effectively than any of its competitors.

 3           37.     Simply put, the more data Amazon collects, the more use it has for each

 4 incremental data point in its possession.

 5           38.     Amazon’s decision to make Alexa integration available to third-party product

 6 manufacturers at no cost is entirely consistent with this scheme. While Amazon might have

 7 charged some companies a licensing fee for Alexa integration (which its partners would then be

 8 able to pass on to consumers who value the extra functionality), it offers that integration free of

 9 charge in order to facilitate the rapid adoption of Alexa Devices, the ubiquitous use of Alexa, and

10 the resulting widespread collection of voice-recordings of millions of people.

11     Amazon Records Children’s Private Communications Without Their Consent, Discloses the
12                      Recordings, and Uses Those Recordings for Commercial Ends
13           39.     Alexa Devices respond to any individual who says the wake word. Alexa Devices

14 thus record communications involving individuals who did not purchase the device or install the

15 Alexa App.

16           40.     But Alexa has the ability to identify different users based on their voiceprint.

17 Through this functionality, Alexa could determine whether or not the person speaking to it has

18 previously registered as a user and agreed to be recorded. When Alexa detects that a user has not

19 agreed to be recorded, it could inform the user that Amazon will make and keep persistent

20 recordings of the user’s voice as a condition of use. Alexa could ask the new user to agree to that

21 recording. Or it could deactivate Amazon’s permanent recording functionality for such users. But

22 Alexa does not do this.

23           41.     At no point does Amazon warn unregistered users that it is creating persistent voice

24 recordings of their Alexa interactions, let alone obtain their consent to do so.

25           42.     When children say a wake word to an Alexa Device, the device records and

26 transmits the children’s communications in the same manner that it handles adults’

27 communications. Neither the children nor their parents have consented to the children’s

28 interactions being permanently recorded.
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
     SECOND AM. CLASS ACTION COMPL.                                        SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910                               -9-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 10 of 43



 1            43.     Worse, those recordings are then stored persistently, which enables Amazon to

 2 disclose the recordings to thousands of contractors worldwide.

 3            44.     Having recorded millions of children and stored those recordings in persistent

 4 databases, Amazon also does what it always does: monetizes that data. That is, Amazon analyzes

 5 those recordings so that it can improve Alexa’s performance and introduce new features. Those

 6 improvements in turn offer Amazon new revenue streams and increased profit.

 7                                 Facts Specific to Plaintiff R.A. (California)
 8            45.     Plaintiff R.A. and his guardian Steve Altes are citizens of the State of California.

 9 Plaintiff R.A. is nine years old.

10            46.     Plaintiff R.A. has used Alexa on two Amazon Echo Dots in his home since

11 November 2018.

12            47.     R.A. did not purchase or set up the Alexa Devices, nor did he download the Alexa

13 App.

14            48.     Although R.A. was not a registered Alexa user, he directly interacted with the

15 Alexa Devices on various occasions. For instance, R.A. uses the Alexa Devices to play music, tell

16 jokes, and help with math questions. On those occasions, Amazon recorded R.A.’s

17 communications and stored those recordings on its servers.

18            49.     R.A. was unaware that when he spoke a wake word, an Alexa Device would record

19 and store the ensuing private communications.

20            50.     R.A. never agreed to allow his communications to be recorded. R.A.’s guardian

21 likewise never agreed to allow Amazon to record R.A.’s communications. Amazon recorded

22 R.A.’s private communications without his consent, and without the consent of his guardian.

23              Facts Specific to Plaintiffs W.B., A.L., K.S., and Amberlyn Satterlee (Florida)

24            51.     Plaintiffs W.B., A.L., K.S., their guardian Mistie Burris, and their sister Amberlyn

25 Satterlee, are citizens of the State of Florida. Plaintiffs W.B., A.L., K.S., and Amberlyn Satterlee

26 are three, ten, fifteen, and eighteen years old, respectively.

27            52.     W.B., A.L., K.S., and Amberlyn Satterlee have used Alexa on devices that have

28 been in their home since November 2015.
                                                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                         600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                        SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -10-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 11 of 43



 1            53.     W.B., A.L., K.S., and Amberlyn Satterlee’s home contains two Amazon Fire

 2 Sticks, which were purchased in June 2017 and May 2018; four Amazon Fire Tablets, two of

 3 which were purchased in November 2015 and two of which were purchased in July 2016; and four

 4 Amazon Echo Dots, one purchased in November 2017, two purchased in July 2018, and one

 5 purchased in November 2018.

 6            54.     W.B., A.L., K.S., and Amberlyn Satterlee did not purchase or set up the Alexa

 7 Devices, nor did they download the Alexa App.

 8            55.     Although W.B., A.L., K.S., and Amberlyn Satterlee were not registered Alexa

 9 users, they directly interacted with the Alexa Devices on various occasions. For instance, W.B.,

10 A.L., K.S., Amberlyn Satterlee use the Alexa Devices to control their TV, play music, answer

11 questions and trivia, and play games. On those occasions, Amazon recorded W.B., A.L., K.S., and

12 Amberlyn Satterlee’s communications and stored those recordings on its servers.

13            56.     W.B., A.L., K.S., and Amberlyn Satterlee were minors at the time of the recordings

14 and were unaware that when they spoke a wake word, an Alexa Device would record and store the

15 ensuing private communications.

16            57.     W.B., A.L., K.S., and Amberlyn Satterlee, never agreed to allow their

17 communications to be recorded. W.B., A.L., K.S., and Amberlyn Satterlee’s guardian likewise

18 never agreed to allow Amazon to record W.B., A.L., K.S., and Amberlyn Satterlee’s

19 communications. Amazon recorded W.B., A.L., K.S., and Amberlyn Satterlee’s private

20 communications without their or their guardian’s consent.

21                            Facts Specific to Plaintiffs Wy.R. and K.R. (Florida)
22            58.     Wy.R. and K.R., and their guardian Joseph Riley, are citizens of the State of

23 Florida. Plaintiffs Wy.R. and K.R. are three and six years old, respectively.

24            59.     Wy.R. and K.R. have used Alexa in their home since June 2019.

25            60.     Wy.R. and K.R.’s home contains two Amazon Echo Shows and an Amazon Echo

26 Dot, which were purchased in June 2019.

27            61.     Wy.R. and K.R. did not purchase or set up the Alexa Devices, nor did they

28 download the Alexa App.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -11-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 12 of 43



 1            62.     Although Wy.R. and K.R. were not registered Alexa users, they directly interacted

 2 with the Alexa Devices on various occasions. For instance, Wy.R. and K.R. use the Alexa

 3 Devices to control their TV, play music, answer questions and trivia, and play games. On those

 4 occasions, Amazon recorded Wy.R. and K.R.’s communications and stored those recordings on its

 5 servers.

 6            63.     Wy.R. and K.R. were unaware that when they spoke a wake word, an Alexa Device

 7 would record and store the ensuing private communications.

 8            64.     Wy.R. and K.R. never agreed to allow their communications to be recorded.

 9 Wy.R. and K.R.’s guardian likewise never agreed to allow Amazon to record Wy.R. and K.R.’s

10 communications. Amazon recorded Wy.R. and K.R.’s private communications without their

11 consent, and without the consent of their guardian.

12                                     Facts Specific to Plaintiff C.L. (Illinois)
13            65.     Plaintiff C.L. and her parent Melissa Lock are citizens of the State of Illinois.

14 Plaintiff C.L. is ten years old.

15            66.     C.L. has used Alexa on the Amazon Echo Dot in her home since December 2017.

16            67.     C.L. did not purchase or set up the Alexa Device, nor did she download the Alexa

17 App.

18            68.     Although C.L. was not a registered Alexa user, she directly interacted with an

19 Alexa Device on several occasions. For instance, she regularly used it to find information, play

20 music, and tell jokes. On those occasions, Amazon recorded C.L.’s communications and stored

21 those recordings on its servers.

22            69.     C.L. was unaware that when she spoke a wake word, an Alexa Device would

23 record and store the ensuing private communications.

24            70.     C.L. never agreed to allow her communications to be recorded. C.L.’s guardian

25 likewise never agreed to allow Amazon to record C.L.’s communications. Amazon recorded

26 C.L.’s private communications without her consent, and without the consent of her guardian.

27

28
                                                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                           600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                          SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                                 -12-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 13 of 43



 1                            Facts Specific to Plaintiffs J.B. and L.B. (Maryland)
 2            71.     Plaintiffs J.B. and L.B., and their parent Doug Boswell, are citizens of the State of

 3 Maryland. Plaintiff J.B. and L.B. are six and eight years old, respectively.

 4            72.     J.B. and L.B. have used Alexa in their home since November 2016.

 5            73.     J.B. and L.B.’s home contained an Amazon Echo since November 2016, an

 6 Amazon Echo Dot since November 2017, and two Amazon Fire TV sticks, which were purchased

 7 in January and February 2018.

 8            74.     J.B. and L.B. did not purchase or set up the Alexa Devices, nor did they download

 9 the Alexa App.

10            75.     Although J.B. and L.B. were not registered Alexa users, they directly interacted
11 with an Alexa Device on several occasions. For instance, they have regularly used the Amazon

12 Echo and Amazon Echo Dot to play music, tell jokes, and answer trivia questions, and they have,

13 on occasion, used the Alexa Fire Sticks to control the television. On those occasions, Amazon

14 recorded J.B.’s and L.B.’s communications and stored those recordings on its servers.

15            76.     J.B. and L.B. were unaware that when they spoke a wake word, an Alexa Device
16 would record and store the ensuing private communications.

17            77.     J.B. and L.B. never agreed to allow their communications to be recorded. J.B. and
18 L.B.’s guardian likewise never agreed to allow Amazon to record J.B.’s and L.B.’s

19 communications. Amazon recorded J.B.’s and L.B.’s private communications without their

20 consent, and without the consent of their guardian.

21                               Facts Specific to Plaintiff C.O. (Massachusetts)
22            78.     Plaintiff C.O. and her parent Alison O’Neil are citizens of the Commonwealth of
23 Massachusetts. Plaintiff C.O. is eleven years old.

24            79.     C.O. has used Alexa on the Amazon Echo Dot in her home since July 2018.
25            80.     C.O. did not purchase or set up the Echo Dot, nor did she download the Alexa App.
26            81.     Although C.O. was not a registered Alexa user, she directly interacted with an
27 Alexa Device on several occasions. For instance, she regularly used it to play music, tell jokes,

28
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -13-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 14 of 43



 1 and answer questions. On those occasions, Amazon recorded C.O.’s communications and stored

 2 those recordings on its servers.

 3            82.     C.O. was unaware that when she spoke a wake word, an Alexa Device would

 4 record and store the ensuing private communications.

 5            83.     C.O. never agreed to allow her communications to be recorded. C.O’s guardian

 6 likewise never agreed to allow Amazon to record C.O.’s communications. Amazon recorded

 7 C.O.’s private communications without her consent, and without the consent of her guardian.

 8                         Facts Specific to Plaintiffs W.R. and L.R. (Massachusetts)
 9            84.     Plaintiffs W.R. and L.R., and their parent William Rowe, are citizens of the

10 Commonwealth of Massachusetts. Plaintiff W.R. and L.R. are ten and twelve years old,

11 respectively.

12            85.     W.R. and L.R. have used Alexa in their home since December 2016.

13            86.     W.R. and L.R.’s home contains an Amazon Echo, which was purchased in

14 December 2016; two Amazon Echo Dots, which were purchased in November 2017; three

15 Amazon Kindle Fires, which were purchased in December 2017 and December 2018; and an

16 Amazon Fire Stick, which was purchased in October 2018.

17            87.     W.R. and L.R. did not purchase or set up the Alexa Devices, nor did they download

18 the Alexa App.

19            88.     Although W.R. and L.R. were not registered Alexa users, they directly interacted

20 with the Alexa Devices on several occasions. For instance, they use Alexa to play music, answer

21 questions, and set timers. On those occasions, Amazon recorded W.R. and L.R.’s communications

22 and stored those recordings on its servers.

23            89.     W.R. and L.R. were unaware that when they spoke a wake word, an Alexa Device

24 would record and store the ensuing private communications.

25            90.     W.R. and L.R. never agreed to allow their communications to be recorded. W.R.

26 and L.R.’s guardian likewise never agreed to allow Amazon to record W.R. and L.R.’s

27 communications. Amazon recorded W.R. and L.R.’s private communications without their

28 consent, and without the consent of their guardian.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -14-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 15 of 43



 1                                     Facts Specific to Plaintiff E.J. (Michigan)
 2            91.     Plaintiff E.J. and her parent Corey Woodhouse are citizens of the State of

 3 Michigan. Plaintiff E.J. is seven years old.

 4            92.     E.J. used Alexa on an Amazon Echo Dot in her home beginning in June 2019.

 5            93.     E.J. did not purchase or set up the Alexa Device, nor did she download the Alexa

 6 App.

 7            94.     Although E.J. was not a registered Alexa user, she directly interacted with an Alexa

 8 Device on several occasions. For instance, she used it primarily to play music and check the

 9 weather. On those occasions, Amazon recorded E.J.’s communications and stored those

10 recordings on its servers.

11            95.     E.J. was unaware that when she spoke a wake word, an Alexa Device would record
12 and store the ensuing private communications.

13            96.     E.J. never agreed to allow her communications to be recorded. E.J.’s guardian
14 likewise never agreed to allow Amazon to record E.J.’s communications. Amazon recorded E.J.’s

15 private communications without her consent, and without the consent of her guardian.

16                                     Facts Specific to Plaintiff Z.S. (Michigan)
17            97.     Plaintiff Z.S., and his parent Stephanie Starling are citizens of the State of
18 Michigan. Plaintiff Z.S. is ten years old.

19            98.     Z.S. used Alexa on Amazon Echo Dots in his home which were purchased in
20 Spring 2018 and February 2019.

21            99.     Z.S. did not purchase or set up the Echo Dots, nor did he download the Alexa App.
22            100.    Although Z.S. was not a registered Alexa user, he directly interacted with an Alexa
23 Device on several occasions. For instance, Z.S. used the Echo Dots to check the weather, tell

24 jokes, and play games. On those occasions, Amazon recorded Z.S.’s communications and stored

25 those recordings on its servers.

26            101.    Z.S. was unaware that when he spoke a wake word, an Alexa Device would record
27 and store the ensuing private communications.

28
                                                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                           600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                          SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                                 -15-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 16 of 43



 1            102.    Z.S. never agreed to allow his communications to be recorded. Z.S.’s guardian

 2 likewise never agreed to allow Amazon to record Z.S.’s communications. Amazon recorded

 3 Z.S.’s private communications without his consent, and without the consent of his guardian.

 4                     Facts Specific to Plaintiffs O.B., S.B., and E.B. (New Hampshire)
 5            103.    Plaintiffs O.B., S.B., and E.B., and their parent Maria Prunier-Brown, are citizens

 6 of the State of New Hampshire. Plaintiffs are eleven, fourteen, and sixteen years old, respectively.

 7            104.    O.B., S.B., and E.B. began using Alexa on the Amazon Echo Dot in their home

 8 beginning in December 2018.

 9            105.    O.B., S.B., and E.B. did not purchase or set up the Alexa Device, nor did they

10 download the Alexa App.

11            106.    Although O.B., S.B., and E.B. were not registered Alexa users, they directly

12 interacted with an Alexa Device on several occasions. For instance, they regularly used it to play

13 music, check the weather, and help with homework. On those occasions, Amazon recorded

14 E.B.’s, S.B.’s, and O.B.’s communications and stored those recordings on its servers.

15            107.    O.B., S.B., and E.B. were unaware that when they spoke a wake word, an Alexa

16 Device would record and store the ensuing private communications.

17            108.    O.B., S.B., and E.B. never agreed to allow their communications to be recorded.

18 O.B., S.B., and E.B.’s guardian likewise never agreed to allow Amazon to record O.B.’s, S.B.’s,

19 and E.B.’s communications. Amazon recorded O.B.’s, S.B.’s, and E.B.’s private communications

20 without their consent, and without the consent of their guardian.

21                                Facts Specific to Plaintiff R.B. (Pennsylvania)
22            109.    Plaintiff R.B. and her parent Angela Brine are citizens of the Commonwealth of

23 Pennsylvania. Plaintiff R.B. is four years old.

24            110.    R.B. began using Alexa on an Amazon Echo Dot in her home in August 2018.

25            111.    R.B. did not purchase or set up the Amazon Echo Dot, nor did she download the

26 Alexa App.

27            112.    Although R.B. was not a registered Alexa user, she directly interacted with an

28 Alexa Device on several occasions. For instance, she regularly used the Echo Dot to play music
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -16-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 17 of 43



 1 and answer questions. On those occasions, Amazon recorded R.B.’s communications and stored

 2 those recordings on its servers.

 3            113.    R.B. was unaware that when she spoke a wake word, an Alexa Device would

 4 record and store the ensuing private communications.

 5            114.    R.B. never agreed to allow her communications to be recorded. R.B.’s guardian

 6 likewise never agreed to allow Amazon to record R.B.’s communications. Amazon recorded

 7 R.B.’s private communications without her consent, and without the consent of her guardian.

 8                                 Facts Specific to Plaintiff N.S. (Washington)
 9            115.    Plaintiff N.S. and his parent Erin Shunn are citizens of the State of Washington.

10 Plaintiff N.S. is fifteen years old.

11            116.    Plaintiff N.S. used Alexa in his home beginning in June 2017.

12            117.    Plaintiff N.S.’s home contains an Amazon Echo Dot and an Amazon Fire TV Stick.

13            118.    N.S. did not purchase or set up the Amazon Echo Dot, nor did he download the

14 Alexa App.

15            119.    Although N.S. was not a registered Alexa user, he directly interacted with an Alexa

16 Device on several occasions. For instance, he regularly used it to ask it the weather and for help

17 with math questions. On those occasions, Amazon recorded N.S.’s communications and stored

18 those recordings on its servers.

19            120.    N.S. was unaware that when he spoke a wake word, an Alexa Device would record

20 and store the ensuing private communications.

21            121.    N.S. never agreed to allow his communications to be recorded. N.S.’s guardian

22 likewise never agreed to allow Amazon to record N.S.’s communications. Amazon recorded

23 N.S.’s private communications without his consent, and without the consent of his guardian.

24                                     CLASS ACTION ALLEGATIONS
25            122.    Plaintiff R.A., by and through his guardian Steve Altes, brings this action pursuant

26 to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of the following class of

27 similarly situated individuals:

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -17-                  Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 18 of 43



 1                    California Class: All individuals who used Alexa on a household Alexa
                      Device in the State of California while they were minors, but who have not
 2                    downloaded and installed the Alexa App.
 3
              123.    Plaintiffs W.B., A.L., and K.S., by and through their guardian Mistie Burris,
 4
     Amberlyn Satterlee, and Plaintiffs Wy.R and K.R., by and through their guardian Joseph Riley,
 5
     bring this action pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf
 6
     of the following class of similarly situated individuals:
 7
                      Florida Class: All individuals who used Alexa on a household
 8                    Alexa Device in the State of Florida while they were minors, but
                      who have not downloaded and installed the Alexa App.
 9

10            124.    Plaintiff C.L., by and through her guardian Melissa Lock, brings this action
11 pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of the following

12 class of similarly situated individuals:

13                    Illinois Class: All individuals who used Alexa on a household
                      Alexa Device in the State of Illinois while they were minors, but
14                    who have not downloaded and installed the Alexa App.
15

16            125.    Plaintiffs J.B. and L.B., by and through their guardian Doug Boswell, bring this
17 action pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of a Class

18 of the following class of similarly situated individuals:

19                    Maryland Class: All individuals who used Alexa on a household
                      Alexa Device in the State of Maryland while they were minors, but
20                    who have not downloaded and installed the Alexa App.
21            126.    Plaintiff C.O., by and through her guardian Alison O’Neil, and Plaintiffs W.R. and

22 L.R., by and through their guardian William Rowe, bring this action pursuant to Federal Rule of

23 Civil Procedure 23(b)(3) individually and on behalf of the following Class of similarly situated

24 individuals:

25                    Massachusetts Class: All individuals who used Alexa on a
                      household Alexa Device in the Commonwealth of Massachusetts
26                    while they were minors, but who have not downloaded and installed
                      the Alexa App.
27

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -18-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 19 of 43



 1            127.    Plaintiff E.J., by and through her guardian Corey Woodhouse, and Plaintiff Z.S., by

 2 and through his guardian Stephanie Starling, bring this action pursuant to Federal Rule of Civil

 3 Procedure 23(b)(3) individually and on behalf of the following class of similarly situated

 4 individuals:

 5                    Michigan Class: All individuals who used Alexa on a household
                      Alexa Device in the State of Michigan while they were minors, but
 6                    who have not downloaded and installed the Alexa App.
 7

 8            128.    Plaintiffs E.B., S.B., and O.B, by and through their guardian Maria Prunier-Brown,

 9 bring this action pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf

10 of the following class of similarly situated individuals:

11                    New Hampshire Class: All individuals who used Alexa on a
                      household Alexa Device in the State of New Hampshire while they
12                    were minors, but who have not downloaded and installed the Alexa
                      App.
13

14            129.    Plaintiff R.B., by and through her guardian Angela Brine, brings this action
15 pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of the following

16 class of similarly situated individuals:

17                    Pennsylvania Class: All individuals who used Alexa in the
18                    Commonwealth of Pennsylvania on a household Alexa Device while
                      they were minors, but who have not downloaded and installed the
19                    Alexa App.

20            130.    Plaintiff N.S., by and through his guardian Erin Shunn, brings this action pursuant
21 to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of the following class of

22 similarly situated individuals:

23                    Washington Class: All individuals who used Alexa on a household
24                    Alexa Device in the State of Washington while they were minors,
                      but who have not downloaded and installed the Alexa App.
25

26            131.    Excluded from each Class are: (1) any Judge or Magistrate presiding over this

27 action and any members of their household; (2) Defendants, Defendants’ subsidiaries, parents,

28 successors, predecessors, and any entity in which Defendants or their parents have a controlling
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -19-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 20 of 43



 1 interest and their current or former employees, officers, and directors; (3) persons who properly

 2 execute and file a timely request for exclusion from the Classes; (4) persons whose claims in this

 3 matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel

 4 and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such

 5 excluded persons.

 6            132.    Numerosity: The exact number of members of the Classes is unknown and
 7 unavailable to Plaintiff at this time, but individual joinder in this case is impracticable. The

 8 Classes likely consist of thousands of individuals, and their members can be identified through

 9 Defendants’ records.

10            133.    Predominant Common Questions: The Classes’ claims present common
11 questions of law and fact, and those questions predominate over any questions that may affect

12 individual members of the Classes. Common questions for the Classes include, but are not limited

13 to, the following:

14                a. Whether Alexa Devices make permanent voice recordings of children who interact

15                    with them;

16                b. Whether children who use Alexa Devices in their home have an objectively

17                    reasonable expectation of confidentiality; and

18                c. Whether Amazon fails to obtain consent to record children who are not registered

19                    users of Alexa Devices.

20            134.    Typicality: Plaintiffs’ claims are typical of the claims of the other members of the
21 proposed Classes. Plaintiffs and members of the Classes suffered invasions of privacy as a result

22 of Defendants’ uniform wrongful conduct.

23            135.    Adequate Representation: Plaintiffs have and will continue to fairly and
24 adequately represent and protect the interests of the Classes, and they have retained counsel

25 competent and experienced in complex litigation and class actions. Plaintiffs have no interests

26 antagonistic to those of the Classes, and Defendants have no defenses unique to Plaintiffs.

27 Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf of the

28
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -20-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 21 of 43



 1 members of the Classes, and they have the resources to do so. Neither Plaintiffs nor their counsel

 2 have any interest adverse to those of the other members of the Classes.

 3            136.    Superiority: This class action is appropriate for certification because class
 4 proceedings are superior to other available methods for the fair and efficient adjudication of this

 5 controversy, and individual joinder of all members of the Classes is impracticable. This proposed

 6 class action presents fewer management difficulties than individual litigation, and provides the

 7 benefits of single adjudication, economies of scale, and comprehensive supervision by a single

 8 court. Class treatment will create economies of time, effort, and expense and promote uniform of

 9 decision-making.

10            137.    Plaintiffs reserve the right to revise the foregoing class allegations and definitions

11 based on facts learned and legal developments following additional investigation, discovery, or

12 otherwise.

13                                      FIRST CAUSE OF ACTION
                 Violation of the California Invasion of Privacy Act, Cal. Penal Code § 632
14                         (On Behalf of Plaintiff R.A. and the California Class)
15            138.    Plaintiff R.A., and the California Class members (collectively, the “California
16 Plaintiffs”) incorporate by reference the foregoing allegations as if fully set forth herein.

17            139.    The California Plaintiffs used Alexa Devices within their families’ homes where
18 they had a reasonable expectation of privacy from unknown intrusions.

19            140.    When the California Plaintiffs used the Alexa Devices, Amazon intentionally
20 created recordings of their device interactions, transmitted those recordings to Amazon’s cloud

21 servers, and retained copies of those recordings indefinitely at substantial cost.

22            141.    Amazon programmed Alexa to intercept communications in the California
23 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

24 communications for its own commercial benefit.

25            142.    On information and belief, Amazon used and endeavored to use the recordings and
26 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

27 develop new products and services, and to serve product and service recommendations to

28 customers, among other uses.
                                                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                         600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                        SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                               -21-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 22 of 43



 1            143.    On information and belief, Amazon intentionally disclosed recordings and data

 2 captured from Alexa Devices in the California Plaintiffs’ homes with third-party contractors.

 3 When Amazon disclosed those recordings, it knew — as the developer of Alexa — that the

 4 recordings were collected from the interception of wire, electronic, or oral communications.

 5            144.    Amazon did not inform the California Plaintiffs that it would record their private

 6 wire, electronic, or oral Alexa communications, that it would retain those recordings permanently,

 7 that it would use and endeavor to use those recordings for its commercial benefit, or that it would

 8 share those recordings with contractors at locations around the world.

 9            145.    The California Plaintiffs did not expect, and had no reason to expect, that Amazon

10 would record their private wire, electronic, or oral Alexa communications; retain those recordings

11 permanently; use and endeavor to use those recordings for Amazon’s commercial benefit; or share

12 those recordings with contractors at locations around the world.

13            146.    Rather, the California Plaintiffs reasonably expected that their Alexa interactions

14 would remain private.

15            147.    The California Plaintiffs never consented to Amazon recording their private wire,

16 electronic, or oral Alexa communications; retaining those recordings permanently; using and

17 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

18 with contractors at locations around the world.

19            148.    The California Plaintiffs’ guardians likewise never consented to Amazon recording

20 their children’s private wire, electronic, or oral Alexa communications; retaining those recordings

21 permanently; using and endeavoring to use those recordings for Amazon’s commercial benefit; or

22 sharing those recordings with contractors at locations around the world.

23            149.    Amazon created the recordings of the California Plaintiffs intentionally, as Amazon

24 has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.

25            150.    As set forth above, Amazon intentionally recorded, used, endeavored to use, and

26 disclosed oral communications without the consent of all parties to those communications, in

27 violation of Cal. Penal Code § 632.

28
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -22-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 23 of 43



 1            151.    Amazon’s intentional and unlawful recording, use, attempted use, and disclosure

 2 violated the California Plaintiffs’ right to privacy in their confidential communications, as

 3 protected by Cal. Penal Code § 632.

 4            152.    Amazon is able, and the Court should require it, to destroy the recordings of the

 5 California Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient to

 6 prevent unauthorized recordings in the future.

 7            153.    Amazon’s intentional and unlawful recording caused the California Plaintiffs injury

 8 to their dignity, well-being, and security.

 9            154.    Plaintiff R.A., individually and on behalf of the California Class members, seeks:

10 (1) an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions

11 and to delete those recordings already made, and to implement functionality sufficient to prevent

12 unauthorized recordings in the future; (2) damages equal to $5,000 per violation under Cal. Penal

13 Code § 637.2; and (3) costs and reasonable attorneys’ fees under Cal. Penal Code § 637.2.

14
                                    SECOND CAUSE OF ACTION
15                   Violation of the Florida Wiretap Statute, Fla. Stat. § 934.03
      (On Behalf of Plaintiffs W.B., A.L., K.S., Amberlyn Satterlee, Wy.R., K.R., and the Florida
16                                                Class)
17            155.    Plaintiffs W.B., A.L., K.S., Amberlyn Satterlee, Wy.R., K.R., and the Florida Class

18 members (collectively, the “Florida Plaintiffs”) incorporate by reference the foregoing allegations

19 as if fully set forth herein.

20            156.    The Florida Plaintiffs used Alexa Devices within their families’ homes where they

21 had a reasonable expectation of privacy from unknown intrusions.

22            157.    When the Florida Plaintiffs used the Alexa Devices, Amazon intentionally created

23 a recording of their device interactions, transmitted those recordings to Amazon’s cloud servers,

24 and retained copies of those recordings indefinitely at substantial cost.

25            158.    Amazon programmed Alexa to intercept communications in the Florida Plaintiffs’

26 homes, and intentionally used and endeavored to use the recordings of those communications for

27 its own commercial benefit.

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -23-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 24 of 43



 1            159.    On information and belief, Amazon used and endeavored to use the recordings and

 2 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

 3 develop new products and services, and to serve product and service recommendations to

 4 customers, among other uses. When Amazon used and endeavored to use those confidential

 5 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

 6 were collected from the interception of wire, electronic, or oral communications.

 7            160.    On information and belief, Amazon intentionally disclosed recordings and data

 8 captured from Alexa Devices in the Florida Plaintiffs’ homes with third-party contractors. When

 9 Amazon disclosed those recordings, it knew — as the developer of Alexa — that the recordings

10 were collected from the interception of wire, electronic, or oral communications.

11            161.    Amazon did not inform the Florida Plaintiffs that it would intercept their private

12 wire, electronic, or oral Alexa communications, that it would retain those recordings permanently,

13 that it would use and endeavor to use those recordings for its commercial benefit, or that it would

14 share those recordings with contractors at locations around the world.

15            162.    The Florida Plaintiffs did not expect, and had no reason to expect, that Amazon

16 would intercept their private wire, electronic, or oral Alexa communications; retain those

17 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

18 benefit; or share those recordings with contractors at locations around the world.

19            163.    Rather, the Florida Plaintiffs reasonably expected that their Alexa interactions

20 would remain private.

21            164.    The Florida Plaintiffs never consented to Amazon intercepting their private wire,

22 electronic, or oral Alexa communications; retaining those recordings permanently; using and

23 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

24 with contractors at locations around the world.

25            165.    The Florida Plaintiffs’ guardians likewise never consented to Amazon intercepting

26 their children’s private wire, electronic, or oral Alexa communications; retaining those recordings

27 permanently; using and endeavoring to use those recordings for Amazon’s commercial benefit; or

28 sharing those recordings with contractors at locations around the world.
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -24-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 25 of 43



 1            166.    Amazon created the recordings of the Florida Plaintiffs intentionally, as Amazon

 2 has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.

 3            167.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

 4 disclosed oral communications without the consent of all parties to those communications, in

 5 violation of Fla. Stat. § 934.03.

 6            168.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

 7 violated the Florida Plaintiffs’ right to privacy in their confidential communications, as protected

 8 by Fla. Stat. § 934.03.

 9            169.    Amazon is able, and the Court should require it, to destroy the recordings of the

10 Florida Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient to

11 prevent unauthorized recordings in the future.

12            170.    Amazon’s intentional and unlawful recording caused the Florida Plaintiffs injury to

13 their dignity, well-being, and security.

14            171.    Plaintiffs W.B., A.L., K.S., Amberlyn Satterlee, Wy.R., and K.R., individually and

15 on behalf of the Florida Class members, seek: (1) an injunction requiring Amazon to obtain

16 consent prior to recording minors’ Alexa interactions and to delete those recordings already made,

17 and to implement functionality sufficient to prevent unauthorized recordings in the future; (2)

18 damages equal to $100 per day or $1,000, whichever is greater, under Fla. Stat. § 934.10; (3)

19 punitive damages; and (4) costs and reasonable attorneys’ fees under Fla. Stat. § 934.10.

20
                                        THIRD CAUSE OF ACTION
21                        Violation of the Illinois Wiretap Statute, 720 ILCS 5/14-2
                             (On Behalf of Plaintiffs C.L. and the Illinois Class)
22

23            172.    Plaintiffs C.L. and the Illinois Class members (collectively, “the Illinois Plaintiffs”)
24 incorporate by reference the foregoing allegations as if fully set forth herein.

25            173.    The Illinois Plaintiffs used Alexa Devices within their families’ homes where they
26 had a reasonable expectation of privacy from unknown intrusions.

27

28
                                                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                         600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                        SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -25-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 26 of 43



 1            174.    When the Illinois Plaintiffs used the Alexa Devices, Amazon intentionally created a

 2 recording of their device interactions, transmitted those recordings to Amazon’s cloud servers, and

 3 retained copies of those recordings indefinitely at substantial cost.

 4            175.    Amazon programmed Alexa to intercept communications in the Illinois Plaintiffs’

 5 homes, and intentionally used and endeavored to use the recordings of those communications for

 6 its own commercial benefit.

 7            176.    On information and belief, Amazon used and endeavored to use the recordings and

 8 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

 9 develop new products and services, and to serve product and service recommendations to

10 customers, among other uses. When Amazon used and endeavored to use those confidential

11 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

12 were collected from the interception of wire, electronic, or oral communications.

13            177.    On information and belief, Amazon intentionally disclosed recordings and data

14 captured from Alexa Devices in the Illinois Plaintiffs’ homes with third-party contractors. When

15 Amazon disclosed those recordings, it knew — as the developer of Alexa — that the recordings

16 were collected from the interception of wire, electronic, or oral communications.

17            178.    Amazon did not inform the Illinois Plaintiffs that it would intercept their private

18 wire, electronic, or oral Alexa communications, that it would retain those recordings permanently,

19 that it would use and endeavor to use those recordings for its commercial benefit, or that it would

20 share those recordings with contractors at locations around the world.

21            179.    The Illinois Plaintiffs did not expect, and had no reason to expect, that Amazon

22 would intercept their private wire, electronic, or oral Alexa communications; retain those

23 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

24 benefit; or share those recordings with contractors at locations around the world.

25            180.    Rather, the Illinois Plaintiffs reasonably expected that their Alexa interactions

26 would remain private.

27            181.    The Illinois Plaintiffs never consented to Amazon intercepting their private wire,

28 electronic, or oral Alexa communications; retaining those recordings permanently; using and
                                                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                         600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                        SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -26-                    Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 27 of 43



 1 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

 2 with contractors at locations around the world.

 3            182.    Amazon created the recordings of the Illinois Plaintiffs intentionally, as Amazon

 4 has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.

 5            183.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

 6 disclosed oral communications without the consent of all parties to those communications, in

 7 violation of 720 ILCS 5/14-2.

 8            184.    Amazon’s intentional and unlawful recording violated the Illinois Plaintiffs’ right

 9 to privacy in their confidential communications, as protected by 720 ILCS 5/14-2.

10            185.    Amazon is able, and the Court should require it, to destroy the recordings of the

11 Illinois Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient to

12 prevent unauthorized recordings in the future.

13            186.    Amazon’s intentional and unlawful recording caused the Illinois Plaintiffs injury to

14 their dignity, well-being, and security.

15            187.    Plaintiff C.L., individually and on behalf of the Illinois Class members, seeks: (1)

16 an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions

17 and to delete those recordings already made, and to implement functionality sufficient to prevent

18 unauthorized recordings in the future; (2) nominal damages under 720 ILCS 5/14-2; (3) punitive

19 damages; and (4) costs and reasonable attorneys’ fees under 720 ILCS 5/14-6.

20
                                     FOURTH CAUSE OF ACTION
21              Violation of the Maryland Wiretap Statute, Md. Cts. & Jud. Pro. § 10-402
                      (On Behalf of Plaintiffs J.B. and L.B. and the Maryland Class)
22

23            188.    Plaintiffs J.B., L.B., and the Maryland Class members (collectively, “the Maryland
24 Plaintiffs”) incorporate by reference the foregoing allegations as if fully set forth herein.

25            189.    The Maryland Plaintiffs used Alexa Devices within their families’ homes where
26 they had a reasonable expectation of privacy from unknown intrusions.

27

28
                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                       SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -27-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 28 of 43



 1            190.    When the Maryland Plaintiffs used the Alexa Devices, Amazon intentionally

 2 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

 3 servers, and retained copies of those recordings indefinitely at substantial cost.

 4            191.    Amazon programmed Alexa to intercept communications in the Maryland

 5 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

 6 communications for its own commercial benefit.

 7            192.    On information and belief, Amazon used and endeavored to use the recordings and

 8 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

 9 develop new products and services, and to serve product and service recommendations to

10 customers, among other uses. When Amazon used and endeavored to use those confidential

11 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

12 were collected from the interception of wire, electronic, or oral communications.

13            193.    On information and belief, Amazon intentionally disclosed recordings and data

14 captured from Alexa Devices in the Maryland Plaintiffs’ homes with third-party contractors.

15 When Amazon disclosed those recordings, it knew — as the developer of Alexa — that the

16 recordings were collected from the interception of wire, electronic, or oral communications.

17            194.    Amazon did not inform the Maryland Plaintiffs that it would intercept their private

18 wire, electronic, or oral Alexa communications, that it would retain those recordings permanently,

19 that it would use and endeavor to use those recordings for its commercial benefit, or that it would

20 share those recordings with contractors at locations around the world.

21            195.    The Maryland Plaintiffs did not expect, and had no reason to expect, that Amazon

22 would intercept their private wire, electronic, or oral Alexa communications; retain those

23 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

24 benefit; or share those recordings with contractors at locations around the world.

25            196.    Rather, the Maryland Plaintiffs reasonably expected that their Alexa interactions

26 would remain private.

27            197.    The Maryland Plaintiffs never consented to Amazon intercepting their private wire,

28 electronic, or oral Alexa communications; retaining those recordings permanently; using and
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -28-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 29 of 43



 1 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

 2 with contractors at locations around the world.

 3            198.    The Maryland Plaintiffs’ guardians likewise never consented to Amazon

 4 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

 5 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

 6 commercial benefit; or sharing those recordings with contractors at locations around the world

 7            199.    Amazon created the recordings of the Maryland Plaintiffs intentionally, as Amazon

 8 has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.

 9            200.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

10 disclosed oral communications without the consent of all parties to those communications, in

11 violation of Md. Cts. & Jud. Pro. § 10-402.

12            201.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

13 violated the Maryland Plaintiffs’ right to privacy in their confidential communications, as

14 protected by Md. Cts. & Jud. Pro. § 10-402.

15            202.    Amazon is able, and the Court should require it, to destroy the recordings of the

16 Maryland Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient to

17 prevent unauthorized recordings in the future.

18            203.    Amazon’s intentional and unlawful recording caused the Maryland Plaintiffs injury

19 to their dignity, well-being, and security.

20            204.    Plaintiffs J.B. and L.B., individually and on behalf of the Maryland Class members,

21 seek: (1) an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa

22 interactions and to delete those recordings already made, and to implement functionality sufficient

23 to prevent unauthorized recordings in the future; (2) damages equal to $100 per day or $1,000,

24 whichever is greater, under Md. Cts. & Jud. Pro. § 10-410; (3) punitive damages; and (4) costs and

25 reasonable attorneys’ fees under Md. Cts. & Jud. Pro. § 10-410.

26

27

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -29-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 30 of 43



 1                                    FIFTH CAUSE OF ACTION
              Violation of the Massachusetts Wiretap Statute, Mass. Gen. Laws ch. 272, § 99
 2                (On Behalf of Plaintiffs C.O., L.R., W.R. and the Massachusetts Class)
 3

 4            205.    Plaintiffs C.O., L.R., W.R., and the Massachusetts Class members (collectively
 5 “the Massachusetts Plaintiffs”) incorporate by reference the foregoing allegations as if fully set

 6 forth herein.

 7            206.    The Massachusetts Plaintiffs used Alexa Devices within their families’ homes
 8 where they had a reasonable expectation of privacy from unknown intrusions.

 9            207.    When the Massachusetts Plaintiffs used the Alexa Devices, Amazon intentionally
10 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

11 servers, and retained copies of those recordings indefinitely at substantial cost.

12            208.    Amazon programmed Alexa to intercept communications in the Massachusetts
13 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

14 communications for its own commercial benefit.

15            209.    On information and belief, Amazon used and endeavored to use the recordings and
16 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

17 develop new products and services, and to serve product and service recommendations to

18 customers, among other uses. When Amazon used and endeavored to use those confidential

19 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

20 were collected from the interception of wire, electronic, or oral communications.

21            210.    On information and belief, Amazon intentionally disclosed recordings and data
22 captured from Alexa Devices in the Massachusetts Plaintiffs’ homes with third-party contractors.

23 When Amazon disclosed those recordings, it knew — as the developer of Alexa — that the

24 recordings were collected from the interception of wire, electronic, or oral communications.

25            211.    Amazon did not inform the Massachusetts Plaintiffs that it would intercept their
26 private wire, electronic, or oral Alexa communications, that it would retain those recordings

27 permanently, that it would use and endeavor to use those recordings for its commercial benefit, or

28 that it would share those recordings with contractors at locations around the world.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -30-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 31 of 43



 1            212.    The Massachusetts Plaintiffs did not expect, and had no reason to expect, that

 2 Amazon would intercept their private wire, electronic, or oral Alexa communications; retain those

 3 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

 4 benefit; or share those recordings with contractors at locations around the world.

 5            213.    Rather, the Massachusetts Plaintiffs reasonably expected that their Alexa

 6 interactions would remain private.

 7            214.    The Massachusetts Plaintiffs never consented to Amazon intercepting their private

 8 wire, electronic, or oral Alexa communications; retaining those recordings permanently; using and

 9 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

10 with contractors at locations around the world.

11            215.    The Massachusetts Plaintiffs’ guardians likewise never consented to Amazon

12 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

13 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

14 commercial benefit; or sharing those recordings with contractors at locations around the world.

15            216.    Amazon created the recordings of the Massachusetts Plaintiffs intentionally, as

16 Amazon has publicly admitted that Alexa Devices are programmed to record every Alexa

17 interaction.

18            217.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

19 disclosed oral communications without the consent of all parties to those communications, in

20 violation of Mass. Gen. Laws ch. 272, § 99.

21            218.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

22 violated the Massachusetts Plaintiffs’ right to privacy in their confidential communications, as

23 protected by Mass. Gen. Laws ch. 272, § 99.

24            219.    Amazon is able, and the Court should require it, to destroy the recordings of

25 violated the Massachusetts Plaintiffs’ interactions with Alexa Devices, and to implement

26 functionality sufficient to prevent unauthorized recordings in the future.

27            220.    Amazon’s intentional and unlawful recording caused the Massachusetts Plaintiffs

28 injury to their dignity, well-being, and security.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -31-                  Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 32 of 43



 1            221.    Plaintiffs C.O., L.R., and W.R., individually and on behalf of the Massachusetts

 2 Class members, seek: (1) an injunction requiring Amazon to obtain consent prior to recording

 3 minors’ Alexa interactions and to delete those recordings already made, and to implement

 4 functionality sufficient to prevent unauthorized recordings in the future; (2) damages equal to

 5 $100 per day or $1,000, whichever is greater, under Mass. Gen. Laws ch. 272, § 99(Q), (3)

 6 punitive damages; and (4) costs and reasonable attorneys’ fees under Mass. Gen. Laws ch. 272,

 7 § 99(Q)

 8
                                         SIXTH CAUSE OF ACTION
 9                        Violation of the Michigan Wiretap Statute, MCL 750.539c
                          (On Behalf of Plaintiffs E.J., Z.S., and the Michigan Class)
10

11            222.    Plaintiffs E.J., Z.S., and the Michigan Class members (collectively, “the Michigan
12 Plaintiffs”) incorporate by reference the foregoing allegations as if fully set forth herein.

13            223.    The Michigan Plaintiffs used Alexa Devices within their families’ homes, where
14 they had a reasonable expectation of privacy from unknown intrusions.

15            224.    When the Michigan Plaintiffs used the Alexa Devices, Amazon intentionally
16 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

17 servers, and retained copies of those recordings indefinitely at substantial cost.

18            225.    Amazon programmed Alexa to intercept communications in the Michigan
19 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

20 communications for its own commercial benefit.

21            226.    On information and belief, Amazon used and endeavored to use the recordings and
22 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

23 develop new products and services, and to serve product and service recommendations to

24 customers, among other uses. When Amazon used and endeavored to use those confidential

25 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

26 were collected from the interception of wire, electronic, or oral communications.

27            227.    On information and belief, Amazon intentionally disclosed recordings and data
28 captured from Alexa Devices in the Michigan Plaintiffs’ homes with third-party contractors. When
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -32-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 33 of 43



 1 Amazon disclosed those recordings, it knew — as the developer of Alexa — that the recordings

 2 were collected from the interception of wire, electronic, or oral communications.

 3            228.    Amazon did not inform the Michigan Plaintiffs that it would intercept their private

 4 wire, electronic, or oral Alexa communications, that it would retain those recordings permanently,

 5 that it would use and endeavor to use those recordings for its commercial benefit, or that it would

 6 share those recordings with contractors at locations around the world.

 7            229.    The Michigan Plaintiffs did not expect, and had no reason to expect, that Amazon

 8 would intercept their private wire, electronic, or oral Alexa communications; retain those

 9 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

10 benefit; or share those recordings with contractors at locations around the world.

11            230.    Rather, the Michigan Plaintiffs reasonably expected that their Alexa interactions

12 would remain private.

13            231.    The Michigan Plaintiffs never consented to Amazon intercepting their private wire,

14 electronic, or oral Alexa communications; retaining those recordings permanently; using and

15 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

16 with contractors at locations around the world.

17            232.    The Michigan Plaintiffs’ guardians likewise never consented to Amazon

18 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

19 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

20 commercial benefit; or sharing those recordings with contractors at locations around the world.

21            233.    Amazon created the recordings of the Michigan Plaintiffs intentionally, as Amazon

22 has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.

23            234.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

24 disclosed oral communications without the consent of all parties to those communications, in

25 violation of MCL 750.539c.

26            235.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

27 violated the Michigan Plaintiffs’ right to privacy in their confidential communications, as

28 protected by MCL 750.539c.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -33-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 34 of 43



 1            236.    Amazon is able, and the Court should require it, to destroy the recordings of the

 2 Michigan Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient to

 3 prevent unauthorized recordings in the future.

 4            237.    Amazon’s intentional and unlawful recording caused the Michigan Plaintiffs injury

 5 to their dignity, well-being, and security.

 6            238.    Plaintiffs E.J. and Z.S., individually and on behalf of the Michigan Class members,

 7 seek: (1) an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa

 8 interactions and to delete those recordings already made, and to implement functionality sufficient

 9 to prevent unauthorized recordings in the future; (2) nominal damages under MCL 750.539c; (3)

10 punitive damages; and (4) costs and reasonable attorneys’ fees under MCL 750.539c.

11
                                     SEVENTH CAUSE OF ACTION
12              Violation of the New Hampshire Wiretap Statute, N.H. Rev. Stat. § 570-A:2
                  (On Behalf of Plaintiffs E.B., S.B., O.B. and the New Hampshire Class)
13

14            239.    Plaintiffs E.B., S.B., O.B., and the New Hampshire Class members (collectively,
15 “the New Hampshire Plaintiffs”) incorporate by reference the foregoing allegations as if fully set

16 forth herein.

17            240.    The New Hampshire Plaintiffs used Alexa Devices within their families’ homes
18 where they had a reasonable expectation of privacy from unknown intrusions.

19            241.    When the New Hampshire Plaintiffs used the Alexa Devices, Amazon intentionally
20 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

21 servers, and retained copies of those recordings indefinitely at substantial cost.

22            242.    Amazon programmed Alexa to intercept communications in the New Hampshire
23 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

24 communications for its own commercial benefit.

25            243.    On information and belief, Amazon used and endeavored to use the recordings and
26 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

27 develop new products and services, and to serve product and service recommendations to

28 customers, among other uses. When Amazon used and endeavored to use those confidential
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -34-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 35 of 43



 1 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

 2 were collected from the interception of wire, electronic, or oral communications.

 3            244.    On information and belief, Amazon intentionally disclosed recordings and data

 4 captured from Alexa Devices in the New Hampshire Plaintiffs’ homes with third-party

 5 contractors. When Amazon disclosed those recordings, it knew — as the developer of Alexa —

 6 that the recordings were collected from the interception of wire, electronic, or oral

 7 communications.

 8            245.    Amazon did not inform the New Hampshire Plaintiffs that it would intercept their

 9 private wire, electronic, or oral Alexa communications, that it would retain those recordings

10 permanently, that it would use and endeavor to use those recordings for its commercial benefit, or

11 that it would share those recordings with contractors at locations around the world.

12            246.    The New Hampshire Plaintiffs did not expect, and had no reason to expect, that

13 Amazon would intercept their private wire, electronic, or oral Alexa communications; retain those

14 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

15 benefit; or share those recordings with contractors at locations around the world.

16            247.    Rather, the New Hampshire Plaintiffs reasonably expected that their Alexa

17 interactions would remain private.

18            248.    The New Hampshire Plaintiffs never consented to Amazon intercepting their

19 private wire, electronic, or oral Alexa communications; retaining those recordings permanently;

20 using and endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those

21 recordings with contractors at locations around the world.

22            249.    The New Hampshire Plaintiffs’ guardians likewise never consented to Amazon

23 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

24 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

25 commercial benefit; or sharing those recordings with contractors at locations around the world.

26            250.    Amazon created the recordings of the New Hampshire Plaintiffs intentionally, as

27 Amazon has publicly admitted that Alexa Devices are programmed to record every Alexa

28 interaction.
                                                                  QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                      600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                     SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                            -35-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 36 of 43



 1            251.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

 2 disclosed oral communications without the consent of all parties to those communications, in

 3 violation of N.H. Rev. Stat. § 570-A:2.

 4            252.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

 5 violated the New Hampshire Plaintiffs’ right to privacy in their confidential communications, as

 6 protected by N.H. Rev. Stat. § 570-A:2.

 7            253.    Amazon is able, and the Court should require it, to destroy the recordings of the

 8 New Hampshire Plaintiffs’ interactions with Alexa Devices, and to implement functionality

 9 sufficient to prevent unauthorized recordings in the future.

10            254.    Amazon’s intentional and unlawful recording caused the New Hampshire Plaintiffs

11 injury to their dignity, well-being, and security.

12            255.    Plaintiffs E.B., S.B. and O.B., individually and on behalf of the New Hampshire

13 Class members, seek: (1) an injunction requiring Amazon to obtain consent prior to recording

14 minors’ Alexa interactions and to delete those recordings already made, and to implement

15 functionality sufficient to prevent unauthorized recordings in the future; (2) damages equal to

16 $100 per day or $1,000, whichever is greater, under N.H. Rev. Stat. § 570-A:11; and (4) costs and

17 reasonable attorneys’ fees under N.H. Rev. Stat. § 570-A:11.

18
                                      EIGHTH CAUSE OF ACTION
19                Violation of the Pennsylvania Wiretap Statute, 18 Pa. Cons. Stat. § 5703
                          (On Behalf of Plaintiff R.B. and the Pennsylvania Class)
20

21            256.    Plaintiff R.B. and the Pennsylvania Class members (collectively, “the Pennsylvania
22 Plaintiffs”) incorporate by reference the foregoing allegations as if fully set forth herein.

23            257.    The Pennsylvania Plaintiffs used Alexa Devices within their families’ homes where
24 they had a reasonable expectation of privacy from unknown intrusions.

25            258.    When the Pennsylvania Plaintiffs used the Alexa Devices, Amazon intentionally
26 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

27 servers, and retained copies of those recordings indefinitely at substantial cost.

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -36-                  Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 37 of 43



 1            259.    Amazon programmed Alexa to intercept communications in the Pennsylvania

 2 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

 3 communications for its own commercial benefit.

 4            260.    On information and belief, Amazon used and endeavored to use the recordings and

 5 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

 6 develop new products and services, and to serve product and service recommendations to

 7 customers, among other uses. When Amazon used and endeavored to use those confidential

 8 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

 9 were collected from the interception of wire, electronic, or oral communications.

10            261.    On information and belief, Amazon intentionally disclosed recordings and data

11 captured from Alexa Devices in the Pennsylvania Plaintiffs’ homes with third-party contractors.

12 When Amazon disclosed those recordings, it knew — as the developer of Alexa — that the

13 recordings were collected from the interception of wire, electronic, or oral communications.

14            262.    Amazon did not inform the Pennsylvania Plaintiffs that it would intercept their

15 private wire, electronic, or oral Alexa communications, that it would retain those recordings

16 permanently, that it would use and endeavor to use those recordings for its commercial benefit, or

17 that it would share those recordings with contractors at locations around the world.

18            263.    The Pennsylvania Plaintiffs did not expect, and had no reason to expect, that

19 Amazon would intercept their private wire, electronic, or oral Alexa communications; retain those

20 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

21 benefit; or share those recordings with contractors at locations around the world.

22            264.    Rather, the Pennsylvania Plaintiffs reasonably expected that their Alexa

23 interactions would remain private.

24            265.    The Pennsylvania Plaintiffs never consented to Amazon intercepting their private

25 wire, electronic, or oral Alexa communications; retaining those recordings permanently; using and

26 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

27 with contractors at locations around the world.

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -37-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 38 of 43



 1            266.    The Pennsylvania Plaintiffs’ guardians likewise never consented to Amazon

 2 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

 3 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

 4 commercial benefit; or sharing those recordings with contractors at locations around the world.

 5            267.    Amazon created the recordings of the Pennsylvania Plaintiffs intentionally, as

 6 Amazon has publicly admitted that Alexa Devices are programmed to record every Alexa

 7 interaction.

 8            268.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

 9 disclosed oral communications without the consent of all parties to those communications, in

10 violation of 18 Pa. Cons. Stat. § 5703.

11            269.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

12 violated the Pennsylvania Plaintiffs’ right to privacy in their confidential communications, as

13 protected by 18 Pa. Cons. Stat. § 5703.

14            270.    Amazon is able, and the Court should require it, to destroy the recordings of the

15 Pennsylvania Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient

16 to prevent unauthorized recordings in the future.

17            271.    Amazon’s intentional and unlawful recording, use, attempted use, and disclosure

18 caused the Pennsylvania Plaintiffs injury to their dignity, well-being, and security.

19            272.    Plaintiff R.B., individually and on behalf of the Pennsylvania Class members,

20 seeks: (1) an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa

21 interactions, to stop using or sharing data derived from those recordings and to delete those

22 recordings already made, and to implement functionality sufficient to prevent unauthorized

23 recordings in the future; (2) damages equal to $100 per day or $1,000, whichever is greater, under

24 18 Pa. Cons. Stat. § 5725; (3) punitive damages; and (4) costs and reasonable attorneys’ fees under

25 18 Pa. Cons. Stat. § 5725.

26

27

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -38-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 39 of 43



 1                                    NINTH CAUSE OF ACTION
                  Violation of the Washington Wiretap Statute, WA Rev. Code § 9.73.030
 2                        (On Behalf of Plaintiff N.S. and the Washington Class)
 3

 4            273.    Plaintiff N.S. and the Washington Class members (collectively, “the Washington
 5 Plaintiffs”) incorporate by reference the foregoing allegations as if fully set forth herein.

 6            274.    The Washington Plaintiffs used Alexa Devices within their families’ homes where
 7 they had a reasonable expectation of privacy from unknown intrusions.

 8            275.    When the Washington Plaintiffs used the Alexa Devices, Amazon intentionally
 9 created a recording of their device interactions, transmitted those recordings to Amazon’s cloud

10 servers, and retained copies of those recordings indefinitely at substantial cost.

11            276.    Amazon programmed Alexa to intercept communications in the Washington
12 Plaintiffs’ homes, and intentionally used and endeavored to use the recordings of those

13 communications for its own commercial benefit.

14            277.    On information and belief, Amazon used and endeavored to use the recordings and
15 the data derived from them to refine the functionality of its Alexa voice-assistant software, to

16 develop new products and services, and to serve product and service recommendations to

17 customers, among other uses. When Amazon used and endeavored to use those confidential

18 recordings and derivative data, Amazon knew — as the developer of Alexa — that the recordings

19 were collected from the interception of wire, electronic, or oral communications.

20            278.    On information and belief, Amazon intentionally disclosed recordings and data
21 captured from Alexa Devices in the Washington Plaintiffs’ homes with third-party contractors.

22 When Amazon disclosed those recordings, it knew — as the developer of Alexa — that the

23 recordings were collected from the interception of wire, electronic, or oral communications.

24            279.    Amazon did not inform the Washington Plaintiffs that it would intercept their
25 private wire, electronic, or oral Alexa communications, that it would retain those recordings

26 permanently, that it would use and endeavor to use those recordings for its commercial benefit, or

27 that it would share those recordings with contractors at locations around the world.

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -39-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 40 of 43



 1            280.    The Washington Plaintiffs did not expect, and had no reason to expect, that

 2 Amazon would intercept their private wire, electronic, or oral Alexa communications; retain those

 3 recordings permanently; use and endeavor to use those recordings for Amazon’s commercial

 4 benefit; or share those recordings with contractors at locations around the world.

 5            281.    Rather, the Washington Plaintiffs reasonably expected that their Alexa interactions

 6 would remain private.

 7            282.    The Washington Plaintiffs never consented to Amazon intercepting their private

 8 wire, electronic, or oral Alexa communications; retaining those recordings permanently; using and

 9 endeavoring to use those recordings for Amazon’s commercial benefit; or sharing those recordings

10 with contractors at locations around the world.

11            283.    The Washington Plaintiffs’ guardians likewise never consented to Amazon

12 intercepting their children’s private wire, electronic, or oral Alexa communications; retaining

13 those recordings permanently; using and endeavoring to use those recordings for Amazon’s

14 commercial benefit; or sharing those recordings with contractors at locations around the world.

15            284.    Amazon created the recordings of the Washington Plaintiffs intentionally, as

16 Amazon has publicly admitted that Alexa Devices are programmed to record every Alexa

17 interaction.

18            285.    As set forth above, Amazon intentionally intercepted, used, endeavored to use, and

19 disclosed oral communications without the consent of all parties to those communications, in

20 violation of WA Rev. Code § 9.73.030.

21            286.    Amazon’s intentional and unlawful interception, use, attempted use, and disclosure

22 violated the Washington Plaintiffs’ right to privacy in their confidential communications, as

23 protected by WA Rev. Code § 9.73.030.

24            287.    Amazon is able, and the Court should require it, to destroy the recordings of the

25 Washington Plaintiffs’ interactions with Alexa Devices, and to implement functionality sufficient

26 to prevent unauthorized recordings in the future.

27            288.    Amazon’s intentional and unlawful recording caused the Washington Plaintiffs

28 injury to their dignity, well-being, and security.
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                              -40-                  Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 41 of 43



 1            289.    Plaintiff N.S., individually and on behalf of the Washington Class members, seeks:

 2 (1) an injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions

 3 and to delete those recordings already made, and to implement functionality sufficient to prevent

 4 unauthorized recordings in the future; (2) damages equal to $100 per day up to $1,000 under WA

 5 Rev. Code § 9.73.060; (3) punitive damages; and (4) costs and reasonable attorneys’ fees under

 6 WA Rev. Code § 9.73.060.

 7                                           PRAYER FOR RELIEF
 8            WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes, respectfully

 9 request that the Court enter an order:

10            A.      Certifying this case as a class action on behalf of the Classes defined above,

11 appointing Plaintiffs as representatives of the Classes, and appointing their counsel as class

12 counsel;

13            B.      Declaring that Amazon’s actions, as set out above, violate the state privacy laws

14 cited herein;

15            C.      Requiring Amazon to delete all recordings of the Class members, stop using data

16 derived from those recordings, and to implement functionality to prevent further recording of the

17 Class members without prior consent;

18            D.      Awarding damages, including nominal, statutory, and punitive damages where

19 applicable, to Plaintiffs and the Classes in an amount to be determined at trial;

20            E.      Awarding Plaintiffs and the Classes their reasonable litigation expenses and

21 attorneys’ fees;

22            F.      Awarding Plaintiffs and the Classes pre- and post-judgment interest, to the extent

23 allowable;

24            G.      Awarding such other further injunctive and declaratory relief as is necessary to

25 protect the interests of Plaintiffs and the Classes; and

26            H.      Awarding such other and further relief as the Court deems reasonable and just.

27                                       DEMAND FOR JURY TRIAL
28            Plaintiffs demand a trial by jury for all issues so triable.
                                                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                          600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                         SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                                -41-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 42 of 43



 1                                      Respectfully submitted,

 2 Dated: December 17, 2019

 3                                      By:     /s/ Lauren Hudson
                                        Lauren Hudson, WSBA #55124
 4                                      QUINN EMANUEL
                                        URQUHART & SULLIVAN, LLP
 5
                                        600 University St., Ste. 2800
 6                                      Seattle, WA 98101
                                        Tel.: 206.905.7075
 7                                      Fax: 206.905.7100
                                        laurenhudson@quinnemanuel.com
 8
                                        Andrew H. Schapiro (pro hac vice)
 9
                                        Stephen Swedlow (pro hac vice)
10                                      QUINN EMANUEL
                                        URQUHART & SULLIVAN, LLP
11                                      191 N. Wacker Drive, Suite 2700
                                        Chicago, IL 60606
12                                      Tel: 312.705.7400
13                                      Fax: 312.705.7401
                                        andrewschapiro@quinnemanuel.com
14                                      stephenswedlow@quinnemanuel.com

15                                      Ashley C. Keller (pro hac vice)
                                        Travis D. Lenkner (pro hac vice)
16                                      Aaron M. Zigler (pro hac vice)
17                                      J. Dominick Larry (pro hac vice)
                                        KELLER LENKNER LLC
18                                      150 N. Riverside Plaza, Ste. 4270
                                        Chicago, IL 60606
19                                      Tel.: 312.741.5220
                                        Fax: 312.971.3502
20                                      ack@kellerlenkner.com
21                                      tdl@kellerlenkner.com
                                        nl@kellerlenkner.com
22
                                        Warren D. Postman (pro hac vice)
23                                      KELLER LENKNER LLC
                                        1300 Street N.W., Suite 400E
24
                                        Washington, D.C.
25                                      Tel.: 202.749.8334
                                        Fax: 312.971.3502
26                                      wdp@kellerlenkner.com

27                                      Attorneys for Plaintiffs and the Putative Classes
28
                                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                           600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                          SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                 -42-                   Tel: (206) 905-7000
     Case 2:19-cv-00910-RAJ-MLP Document 102 Filed 12/17/19 Page 43 of 43



 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that, on December 17, 2019, I caused a true and correct copy of the

 3 foregoing to be filed in this Court’s CM/ECF system, which sent notification of such filing to

 4 counsel of record.

 5

 6
                                                         /s/ Lauren Hudson
 7                                                       Lauren Hudson, WSBA #55124

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
      SECOND AM. CLASS ACTION COMPL.                                      SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910                             -43-                   Tel: (206) 905-7000
